Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-28-2006

USA v. Price
Precedential or Non-Precedential: Precedential

Docket No. 05-2968




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Price" (2006). 2006 Decisions. Paper 494.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/494


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                           PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 05-2968


                            UNITED STATES OF AMERICA

                                              v.

                                     KEENAN PRICE,

                                              Appellant


                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 03-cv-00147)
                     District Judge: Honorable William H. Yohn, Jr.


                              Argued June 15, 2006
            Before: FISHER, CHAGARES and REAVLEY,* Circuit Judges.


                            ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed June 30,
2006, be amended as follows:

       Page 2, footnote 1, line 3, which read:
               18 U.S.C. § 922(c) (gun possession in furtherance); . . .
       shall read:
               18 U.S.C. § 924(c) (gun possession in furtherance); . . .




       *
         The Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
Page 2, first paragraph, second sentence, which read:
        Price raises three issues: first, that the District Court
        improperly allowed two police officers to present hearsay
        testimony about the contents of the radio report to which they
        responded; second, that the District Court improperly allowed
        the government’s expert witness to testify about Price’s
        mental state; and third, that the District Court improperly
        instructed the jury on the meaning of “in furtherance” in 18
        U.S.C. § 922(c).
shall read:
        Price raises three issues: first, that the District Court
        improperly allowed two police officers to present hearsay
        testimony about the contents of the radio report to which they
        responded; second, that the District Court improperly allowed
        the government’s expert witness to testify about Price’s
        mental state; and third, that the District Court improperly
        instructed the jury on the meaning of “in furtherance” in 18
        U.S.C. § 924(c).


Page 5, last paragraph, first sentence, which read:
        Finally, the District Court instructed the jury on the meaning
        of “in furtherance” in § 922(c).
shall read:
        Finally, the District Court instructed the jury on the meaning
        of “in furtherance” in § 924(c).


Page 24, Part C, first paragraph, first sentence, which read:
        Price argues, finally, that the jury instructions failed to define
        the “in furtherance” component of § 922(c), and thus allowed
        the jury to infer that mere possession of a gun while
        committing a crime is sufficient for conviction.
shall read:
        Price argues, finally, that the jury instructions failed to define
        the “in furtherance” component of § 924(c), and thus allowed
        the jury to infer that mere possession of a gun while
        committing a crime is sufficient for conviction.


Page 24, Part C, second paragraph, last sentence, which read:

                                        2
              By specifying that the gun must have “furthered” or been
              “integral” to the underlying crime, the instruction adequately
              conveyed that possession of a gun while committing a crime
              is not, in itself, enough for conviction under § 922(c).
      shall read:
              By specifying that the gun must have “furthered” or been
              “integral” to the underlying crime, the instruction adequately
              conveyed that possession of a gun while committing a crime
              is not, in itself, enough for conviction under § 924(c).


                                         By the Court,


                                         /s/ D. Michael Fisher
                                         Circuit Judge
Dated: August 28, 2006
CRG/cc: Paul J. Hetznecker, Esq.
        Joseph F. Minni, Esq.




                                            3